John A. Fogleman, Justice, dissenting. If mental competency at the time of the execution of the deed in question were ail that was in issue, I could well agree that we could not say that the chancellor’s finding was clearly against the preponderance of the evidence. In this case, however, delivery was not made at the time of the execution, and Walker took the deed home with him and made no effort to deliver it until October 13, 1969, nearly two months after its execution. It seems to me that there is an overwhelming preponderance of the evidence to show that Walker was mentally incompetent at the time of the delivery of the deed, and if he was subject to both lucid and irrational intervals, he was certainly in one of the latter at the time of the alleged delivery. I give little weight to the testimony of appellant, who is certainly an interested party, or that of her mother, Walker’s former wife. But when the testimony of disinterested witnesses is placed on the scale with theirs, the preponderance seems so clear that it seems to me to leave little room for dispute. Roy Dennis, whose wife was a niece of Walker, and who had known him for 18 or 20 years, moved into Walker’s house in September 1969. Dennis stated that his association with Walker, after he moved into the house, was close. This witness said that thereafter he had a very close relationship with Walker. Walker and Lydia Breckenridge arrived home from Hot Springs about 5:00 a.m., Sunday. On the following Monday, Walker arranged to borrow Dennis’ automobile and Dennis, having first declined, telling Walker that he was incapable of driving, finally loaned the car upon the condition that Mrs. Breckenridge go along and do the driving. He testified that Walker agreed, saying if Dennis would let him have the car, maybe he could get through and “they” wouldn’t catch him. According to Dennis, “they” had been increasingly a part of Walker’s conversation over a period of a year, and included people from the Mafia, the President of the United States, the local sheriff, and attorneys in Pope County, who Walker said were trying to get his money and his life. Dennis stated there were times when Walker would talk about nothing else. Dennis said that such a loan of his automobile was made to Walker five or six times after Walker and Mrs. Breckenridge came from Hot Springs, always because Walker said that “they” knew his car and he didn’t want “them” to see it. Dennis also related that before moving into Walker’s house he visited Walker one night and saw that Walker had a .22-caliber rifle beside his bed. The witness said he asked Walker why he had a loaded gun at his bedside, and that Walker replied “That’s so I can keep them away from me, so they won’t kill me.” Mrs. Lydia Breckenridge, a California resident, who was a registered nurse both in Arkansas and California, had lived in Arkansas from 1955 to 1965, when she became acquainted with Walker. At Walker’s request she came to Arkansas and stayed with him during the last few weeks of his life. She arrived in Hot Springs on October 11, 1969, and stayed there with Walker until about 3:30 the next morning, Sunday, October 12, when they left because Walker wanted to go to his ranch at Russellville. She said that Walker got up Monday morning wanting to go to the bank, and that, on this occasion, as well as several subsequent ones, she and Walker traveled in Dennis’ car because Walker did not want his car to be recognized. After their return from the bank, she stated that Walker told her that they were just in time because “they’re after both of us. If we hadn’t gotten out we would have both been killed.” Mrs. Breckenridge also testified that she discovered that Walker kept his bathrobe over the bathroom window, and, knowing that in former years he would not even allow a curtain over the window, asked him about this. She stated that he explained “I have got them blocked out now” and cautioned her about standing in the kitchen near the window, saying “Get away from there, they are coming in, they’re going to get you right from there.” Mrs. Breckenridge said that he had a complex that someone was after him and at one time or another identified “they” or “them” to include attorney Young, Bolton Harris, his wife’s brother, his first wife, Winthrop Rockefeller, Mr. Fulbright of Arkansas and the banker with whom he did business. This registered nurse, who was with Walker from the time of her arrival in Hot Springs on October 11, 1969, almost continuously until his death, except for the week he spent in the psychiatric ward in St. Vincent’s Hospital, after relating these facts, expressed the opinion that he was never at any time mentally capable of handling his business affairs or transferring his property, because he was not mentally stable for a long enough period of time to conduct any kind of business. She also said that she did not believe Walker knew what he was doing when he gave her the deed to forward to Artie Lee Bernard. The testimony of Dr. Richard E. Walters, the psychiatrist to whom Walker was referred on October 24, 1969, and who observed Walker during his stay at St. Vincent’s Hospital, gave considerable support to the testimony of Mrs. Breckenridge. Walker related to this doctor that there was a non-specific group of people attempting to wrest his property from him, and, even though he did not know any of them by name, had not seen or talked with any of them, claimed to have certain indications that they were plotting to take his property, so he wanted to deed his property as a gift to a children’s home, in spite of his daughter’s determination to preserve the property for herself. Walters did not recall Walker’s ever mentioning any recent disposition of any of his property, and said that he did not mention that he had executed a deed to two relatives in North Carolina. This witness did remember that Walker wanted his daughter to get hold of some deed to some property and bring it to the hospital. Dr. Walters found a slowing and sluggishness of Walker’s mental and physical activity and stated that, on each visit, whenever left to spontaneous conversation, without specific questions, Walker repeatedly returned to the theme that some group of people was attempting to take his property from him and that he desired to preserve it by giving it to some charitable organization. The physician said that the fear was pretty constant and classified this as a “borderline” delusion. Later he added that if there were no forces trying to get Walker’s property, this belief was a delusion. He stated that Walker was extremely emaciated, that if Walker had been able to drive his car to North Carolina and back in August, his condition was much better than it was in October and did not feel that Walker could have deteriorated physically without also having done so mentally. The condition, according to the doctor, was a direct result of organic changes. The diagnosis was nonpsychotic (in terms of frank distortion of reality) organic brain syndrome due to arteriosclerosis. The doctor explained that Walker’s arteriosclerotic brain disease was such that there were periods of lucidity but very sudden shifts of mental operation, which could very suddenly alter his functions in terms of being oriented and especially his judgment. Dr. Walters testified that at the times Walker would tell someone that “they” were trying to get his property, he would not consider Walker functioning at his normal level, and would have a “high question” about his mental state at such a time. He found Walker’s mental operations always clouded, at best, so that, even when functioning at his best, his judgment was not clear. Other significant testimony was given by Dr. Roy I. Millard, who had known and treated Walker from 1929 until about 1964. Dr. Millard had formed the opinion that Walker was deteriorating from observing Walker’s action the last few times he had seen him. It should also be noted that appellant never attempted to act under the authority of a power of attorney to sell some land that Walker gave her and her mother on August 5, 1969. She explained that she was of the opinion that he did not know what he was doing at the time. I doubt if this court has ever before sustained a deed in the face of such strong evidence of a lack of mental capacity at the very moment of action by the grantor. On the other hand, we have reversed the decree of a trial court on a finding of mental capacity upon no more convincing evidence of incompetency than is before us here. In McEvoy v. Tucker, 115 Ark. 430, 171 S.W. 888, we reversed a finding that the grantor’s deed was valid, because the preponderance of the evidence was that for a few months prior to the execution of the deed and particularly during the month of the execution, the grantor was incapable of exercising rational judgment about such matters, that he had gradually deteriorated mentally and physically, growing worse all the time until his death. There was evidence there that one talking to the grantor casually might not notice his condition and that he might have seemed to a stranger to have retained his faculties. There is such a close parallel between that case and this that it should govern our action here. I would reverse the decree of the chancery court, because I think that appellant’s burden of proving lack of mental capacity of Walker to make an effective delivery of the deed was met not only by a clear preponderance of the evidence, but also by evidence so clear and convincing as to leave no reasonable doubt. I am authorized to state that Mr. Justice Brown and Mr. Justice Jones join in this dissent.